DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
Replacement drawings were received on 11/30/22. These drawings are acceptable and have been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, Line 2, replace “can be” with ONE of “configured to be” OR “adapted to be”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 11-16, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Line 6 recites “computes a turning radius”. However, it is indefinite and unclear as to how the “a turning radius” as recited in line 6 applies to the “a corresponding turning radius” as recited in line 4 or the “a turning radius” as recited in lines 5-6? I.e., is the “turning radius” of line 6 the “turning radius” of the trailer, the vehicle OR both as described in each of line 4 and lines 5-6? For purposes of examination, it is assumed that the computed “a turning radius” of line 6 is meant to be both the turning radius of the vehicle which is computed based on the steering position and the turning radius of the trailer which is based on the connection angle. However, clarification is required.
Claim 8 recites the limitation "the sign and magnitude" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the sign and magnitude" with "a sign and magnitude".
Claim 11 recites “one or more calculating devices that compute…. the turning radius…” However, claim 7 has been amended to include “a computing device that computes a turning radius…” Therefore, it is indefinite and unclear as to how the “a computing device” of claim 7 relates to the “one or more calculating devices” as recited in claim 11? I.e., are they the same or different “devices”? Furthermore, claim 11 appears to be further clarifying the “system” and not necessarily the “device” of claim 7; However, the examiner notes that claim 7 has only set forth that the “system” as the “intended use” of the “device”, and therefore it is indefinite and unclear as to whether the applicant actually means for the structure as recited in 11 to be part of the “device” which is positively recited OR the “system” which is only the intended use of the “device”? The same rejection also applying to claim 21 which appears to further clarify the “system” and NOT the “device” as claimed.
Claim 25 recites the limitation "the hitch angle" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is indefinite and unclear as to how the “hitch angle” of claim 25 relates to the “connection angles” as already recited in claim 7? Clarification is required. Applicant is reminded that identical claim language should be used to describe the same elements of an inventio in order to avoid discrepancies.
Claim 26 recites the limitation "the intended path" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this rejection, the phrase "the intended path" with "an intended path".
Claim 27 recites the limitation "the hitch angle" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is indefinite and unclear as to how the “hitch angle” of Line 6 relates to the “connection angles” as already recited in Line 3? Clarification is required. Applicant is reminded that identical claim language should be used to describe the same elements of an inventio in order to avoid discrepancies.
 
Allowable Subject Matter
Claims 7, 8, 11-16, and 21-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed 11/30/22, with respect to the rejection(s) of the claim(s) under the previous Non-Final Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 112 rejections as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649